         Case 1:19-cv-07839-SDA Document 24 Filed 09/21/20 Page 1 of 1




         9/21/2020
                           CILENTI & COOPER, PLLC
                                      ATTORNEYS AT LAW
                                           10 Grand Central
                                      155 East 44th Street – 6th Floor
                                       New York, New York 10017
                                                  _____
                                        Telephone (212) 209-3933
                                        Facsimile (212) 209-7102


                                                September 21, 2020

BY ECF

Hon. Stewart D. Aaron, U.S.M.J.
United States District Court
                                                                 Request GRANTED. SO ORDERED.
Southern District of New York
                                                                 Dated: 9/21/2020
500 Pearl Street
New York, New York 10007

              Re:     Tomala v. CLGM, Inc., et al.
                      Case No. 19-CV-7839 (SDA)

Dear Judge Aaron,

        We are counsel to the plaintiff in the above-referenced matter. Pursuant to the Court’s
Order, the parties are to submit their settlement agreement today for review and approval. Please
accept this letter as plaintiff’s request for a one-day extension of time to file the relevant
documents. The request is based on the fact that I will be out-of-pocket most of today, but will
be back in the office tomorrow. Defendants consent to this request.

       No prior request for similar relief has been made, and no other dates would be affected.

       We thank the Court for considering this application.

                                                Respectfully submitted,

                                                /s/

                                                Justin Cilenti



cc: Demetrios Adamis, Esq. (by ECF)
